DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
The Amendment filed October 20, 2022 has been entered. Claims 1-3 have been amended, and claim 7 has been cancelled. Claims 1-6 are examined herein.

Status of the Rejection
New claim objection for claim 1 is necessitated by the amendments.
All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.  
The 35 U.S.C. § 112(a) rejection for claim 7  from the previous office action is withdrawn since claim 7 is cancelled. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 1-2 on page 2: please amend “the coexistence region” to “the coexistence regions”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto et al. (US Pub. No. 20150013431A1) in view of Kajiyama et al. (US Pub. No. 20150293051A1). Nakatou et al. (US20180202965A1) is an evidence of claim 1.

Regarding claim 1, Kakimoto teaches a sensor element (sensor element portion 100A in Fig.1, paragraph [0068]) comprising:
a measurement chamber (first measuring chamber S1 in Fig.2, paragraph [0077]); 
a pump cell for pumping out oxygen contained in a gas under measurement introduced into the measurement chamber and pumping oxygen into the measurement chamber, thereby adjusting oxygen concentration within the measurement chamber, the pump cell including a solid electrolyte body, an inner electrode formed on a surface of the solid electrolyte body that is exposed inside the measurement chamber, and an outer electrode formed on a surface of the solid electrolyte body that is located outside the measurement chamber (A first pumping cell 2 includes the first solid electrolyte body 2a, and inner and outer first pumping electrodes 2b, 2c which are paired with each other, and which are placed so as to sandwich the first solid electrolyte body 2a. The inner first pumping electrode 2b faces the first measuring chamber S1. Fig.2 details that the outer electrode formed on a surface of the solid electrolyte body that is located outside the measurement chamber (Fig.2 and paragraph [0081]); Paragraphs [0133]-[0134] detail the first pump cell 2 pumping out oxygen contained in a gas under measurement introduced into the measurement chamber and pumping oxygen into the measurement chamber, thereby adjusting oxygen concentration within the measurement chamber); and
a reference cell for generating a voltage corresponding to the oxygen concentration in the gas under measurement within the measurement chamber (oxygen concentration detection cell 6 in Fig.2 (paragraphs [0083]-[0084]); The reference voltage comparison circuit 51 compares a reference voltage (e.g., 425 mV) with the output (voltage Vs) of the Vs detection circuit 53, and supplies the comparison result to the Ip1 drive circuit 52. The Ip1 drive circuit 52 controls the direction and magnitude of the Ip1 current so that the voltage Vs becomes equal to the above-mentioned reference voltage, thereby adjusting the oxygen concentration in the first measuring chamber S1 to a predetermined value at which NOx is not decomposed (paragraph [0125])). 

Kakimoto further teaches wherein both the inner and outer first pumping electrodes 2b, 2c mainly contain platinum (paragraph [0081]). However, Kakimoto is silent to wherein at least one electrode of the inner electrode and the outer electrode contains a noble metal and a component of the solid electrolyte body. Thus, Kakimoto does not teach the following parts (d)-(e).
Kajiyama teaches a gas sensor element for use in a gas sensor (abstract),  wherein in the sensor element comprising:
at least one electrode of the inner electrode and the outer electrode contains a noble metal and a component of the solid electrolyte body, and, when a cross section of the at least one electrode taken along a thickness direction thereof is observed, the at least electrode has a plurality of noble metal regions formed of the noble metal, a plurality of solid electrolyte body regions formed of the component of the solid electrolyte body, a plurality of coexistence regions in which the noble metal and the component of the solid electrolyte body coexist, and a plurality of pores (an inner electrode 12 formed on a solid electrolyte body 11 having an oxygen ion conductivity is made of noble metal and solid electrolyte. The inner electrode 12 has a noble metal part 121 made of the noble metal, a solid electrolyte part 122 made of the solid electrolyte, and a mixture part 123 made of the noble metal and the solid electrolyte when a cross-section of the electrode 12 along a thickness direction thereof is observed. The mixture part 123 is formed along an interface part 120 between the noble metal part 121 and the solid electrolyte part 122 (Abstract, Figs. 3-6, paragraphs [0060]-[0066]). Figs. 3-6 show the electrode 12 has a plurality of noble metal regions 121, a plurality of solid electrolyte body regions 122, and a plurality of coexistence regions 123. Figs. 4-5 (enlarged sections A and B of Fig.3) show a plurality of pores formed along the interface part 120 between the noble metal part 121 and the solid electrolyte part 122. In the alternative, the white color part and the gray color part in Fig.3 are, respectively, the noble metal part 121 and the solid electrolyte part 122. A mixture part of the white and gray colors is the mixture part 123 [para. 0061]. Kajiyama is silent to the black color part in Fig.3, which is pores, as evidenced by Nakatou, which teaches on a cross section surface X1 of a pump electrode 3 comprises a noble metal region 31 (white color part in Fig.3), a solid electrolyte part 32 (gray color part in Fig.3), a mixture part 33, and pores 34 (black color part in Fig.3) in an SEM image (as shown Fig.3) of the pump electrode 3 [para. 0043]), 
wherein, in the entire cross section of the at least one electrode, an area ratio SR of the coexistence regions represented by {an area of the coexistence regions/(an area of the noble metal regions + an area of the solid electrolyte body regions + the area of the coexistence regions)} is not less than 15.5% and is less than 30%, wherein the area ratio SR is determined using a scanning electron microscope (SEM) image whose field of view has a size of 8.5 [Symbol font/0x6D]m x 12 [Symbol font/0x6D]m as the  cross section (Fig.3 is an SEM image [para. 0061] whose field of view has a size of about 8.8 [Symbol font/0x6D]m x 12.4 [Symbol font/0x6D]m based on scale bar of 5 [Symbol font/0x6D]m as shown in Fig.3, which is very close to the claimed size of 8.5 [Symbol font/0x6D]m x 12 [Symbol font/0x6D]m as the entire cross section. The limitations require an arbitrarily-sized region containing the mixture part 123 as an coexisting region, therefore, one can draw a plurality of arbitrarily-sized ellipses (or other shapes), as shown by the red ellipses in the following annotated Fig.3 in Kajiyama, to represent the plurality of coexisting regions, wherein total area of the arbitrarily-sized ellipses is about 20% of total area of the entire cross section of Fig.3. Since area of the pores is negligible comparing to that of other parts, the total area of the entire cross section is approximated as the total area of {an area of the noble metal regions + an area of the solid electrolyte body regions + the area of the coexistence regions}. Therefore, the area ratio SR is about 20%, falls within the claimed range of 15.5% to 30%. 

    PNG
    media_image1.png
    285
    368
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute any or all of the electrodes of Kakimoto with an electrode comprising a plurality of noble metal regions formed of the noble metal, a plurality of solid electrolyte body regions formed of the component of the solid electrolyte body, a plurality of coexistence regions in which the noble metal and the component of the solid electrolyte body coexist, and a plurality of pores within a cross section, wherein, in the entire cross section an area ratio SR of the coexistence region is about 20% of the total area of the noble metal regions, the solid electrolyte body regions, and the coexistence regions, and wherein the area ratio is determined using a SEM image whose field of view has a size of about 8.5 [Symbol font/0x6D]m x 12 [Symbol font/0x6D]m as the cross section, as taught by Kajiyama, because Kajiyama teaches that it is possible to increase the number of reaction points at which the reaction of converting molecules in the measuring target gas to ions occurs, and further suppress variation of a sensor output, and to reliably provide a stable sensor output [paras. 0012-0013]. The simple substitution of one known element for another (i.e., one known sensor element electrode for another) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a measurement-object gas) [MPEP § 2143(B)]. Furthermore, the selection of a known material (i.e., a known electrode material), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Note that the dimensions of Fig.3 in Kajiyama are estimated based on the scale bar shown in Fig.3, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)].

Regarding claim 2, modified Kakimoto teaches the sensor element as claimed in claim 1, wherein the at least one electrode includes at least the inner electrode (i.e., the inner electrode 12 in Kajiyama), and wherein the area ratio SR of the coexistence regions in the cross section of the inner electrode is not less than 15.5% and is less than 30% (the area ratio SR is about 20%, as outlined in the rejection of claim 1 above. The disclosed SR falls within the claimed range).

Regarding claim 3, modified Kakimoto teaches the sensor element as claimed in claim 1, wherein the area ratio SR of the coexistence regions is not less than 16% and is not greater than 27% (the area ratio SR is about 20%, as outlined in the rejection of claim 1 above. The disclosed SR falls within the claimed range).

Regarding claim 4,  modified Kakimoto teaches the sensor element as claimed in claim 1. Kakimoto further teaches wherein the sensor element comprises an NOx detection cell for measuring a concentration of nitrogen oxide in the gas under measurement having an adjusted oxygen concentration (The second measuring chamber S2 is formed between the first solid electrolyte body 2a and the second solid electrolyte body 4a while passing through the third solid electrolyte body 6a (Fig.2 and  paragraph [0078]); Paragraph [0135] details measuring the concentration of nitrogen oxide in the gas under measurement having an adjusted oxygen concentration in the second measuring chamber S2). 

Regarding claim 5, Kakimoto teaches a gas sensor (a multigas sensor 200A ( Fig.1 and paragraph[0068])) comprising
the sensor element as claimed in claim 1 (Kakimoto in view of Kajiyama teaches the sensor element as outlined in the rejection of claim 1 above); and
a metallic shell which holds the sensor element (The metallic shell 138 holds the multigas sensor element portion 100A, paragraph [0069] of Kakimoto).

Regarding claim 6, Kakimoto teaches a gas sensor unit (the multigas sensor device 400  in Fig.2, paragraphs [0074]-[0075]) comprising:
the gas sensor as claimed in claim 5 (Kakimoto in view of Kajiyama teaches the gas sensor including the sensor element as outlined in the rejection of claims 1 and 5 above); and
a gas sensor control section that is connected to the gas sensor (the controller 300, Fig.2, paragraph [0075] of Kakimoto),
wherein the gas sensor control section is configured to feedback-control current flowing through the pump cell such that the reference cell has a constant potential (The Vs detection circuit 53 detects a voltage Vs between the detection electrode 6b and the reference electrode 6c, and supplies the detection result to the reference voltage comparison circuit 51. The reference voltage comparison circuit 51 compares a reference voltage (e.g., 425 mV) with the output (voltage Vs) of the Vs detection circuit 53, and supplies the comparison result to the Ip1 drive circuit 52. The Ip1 drive circuit 52 controls the direction and magnitude of the Ip1 current so that the voltage Vs becomes equal to the above-mentioned reference voltage, thereby adjusting the oxygen concentration in the first measuring chamber S1 to a predetermined value at which NOx is not decomposed. paragraphs [0124]-[0125] of Kakimoto).
Response to Arguments
Applicant’s arguments, see Remarks Pg. 5-8, filed October 20, 2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 
Applicant’s Argument #1:
Applicant argues that claim 1 is amended to clarify the size of the cross section and to specify an area for determining the area ratio SR (i.e., the entire cross section of the specified) in a more specific field view. In contrast, Kajiyama does not disclose or suggest the claimed area ratio SR, and Kajiyama does not provide any reason to control the parameters of the manufacturing process (e.g., temperature, application voltage, and application time for the aging treatment of the electrode (see paragraph [0098] of the specification)) to achieve an area ratio SR within the claimed range. In addition, the Examples in the present application show that the claimed area ratio SR is important for achieving the benefits listed in paragraphs [0011], [0012], and [0013] of the specification. A person of ordinary skill in the art would not have had a reason to modify the electrode of Kakimoto to have the claimed area ratio SR to achieve predictable results, let alone to achieve these benefits based on the teachings of Kajiyama. Furthermore, the benefits provided by the presently claimed invention further support patentability and show that the claimed invention is not the simple modification of a prior art structure that achieves nothing more than predictable results. Rather, the evidence demonstrates that the claimed invention is a novel and nonobvious improvement over the prior art.
Examiner’s Response #1:
The applicant’s arguments have been fully considered, but are moot as they do not pertain to the new grounds of rejection. Regarding the amended feature, “wherein the area ratio SR is determined using a scanning electron microscope (SEM) image whose field of view has a size of 8.5 [Symbol font/0x6D]m x 12 [Symbol font/0x6D]m as the cross section”, Fig.3 in Kajiyama is a SEM image showing a cross section of an inner electrode 12 whose field of view has a size of about 8.8 [Symbol font/0x6D]m x 12.4 [Symbol font/0x6D]m, estimated based on the scale bar shown in Fig.3, which is very close to the claimed size of 8.5 [Symbol font/0x6D]m x 12 [Symbol font/0x6D]m. The entire cross section of Fig.3 is considered as the cross section, and within the entire cross section one can draw arbitrarily-sized ellipses (or other shapes) as shown in the above annotated Fig.3 of Kajiyama to cover the coexisting regions. One can change the sizes of the arbitrarily-sized ellipses to have a total area of the coexisting regions being about 20% of the total area of the entire cross section. Regarding Kajiyama does not provide any reason to control the parameters of the manufacturing process to achieve an area ratio SR within the claimed range, it is noted that the features upon which applicant relies (i.e., controlling parameters of the manufacturing process to achieve the claimed SR) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regarding the benefits provided by the presently claimed invention, it is noted that they are not recited in the rejected claim(s). Furthermore, apparatus claims cover what a device is, not what a device does [MPEP 2114(II)].

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795